Citation Nr: 0533671	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a stroke/transient 
ischemic attack secondary to service-connected Type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2005.  This matter was 
originally on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In May 2003, the veteran submitted a Statement in Support of 
Claim which noted an arthritis condition and listed two 
physicians to contact.  To date, this issue remains 
unadjudicated and is being REFERRED to the RO for appropriate 
action.

In August 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The Board notes 
that at the travel board hearing, the veteran submitted a 
Statement in Support of Claim in which he requested that the 
issue of entitlement to service connection for hypertension 
secondary to diabetes mellitus be withdrawn.  Therefore, that 
issue is withdrawn and is no longer in appellate status.

The Board notes that the RO adjudicated service connection 
for stroke and service connection for transient ischemic 
attack separately.  However, due to the fact that a transient 
ischemic attack, often called a mini stroke, has the same 
origins as that of an ischemic stroke; these issues have been 
characterized on appeal as one issue.
  
In October 2005, the Board received additional evidence 
submitted by the veteran without a waiver of RO 
consideration.  However, because the claim is being granted 
in full, no prejudice to the veteran results from the Board's 
consideration of that evidence.




FINDING OF FACT

The veteran's stroke/transient ischemic attack has been 
related by competent medical evidence to service-connected 
diabetes mellitus.


CONCLUSION OF LAW

The veteran's stroke/transient ischemic attack is causally 
related to service-connected disability.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  prior rating decisions; the appellant's contentions 
including testimony presented at the August 2005 travel board 
hearing; VA examination reports dated in September 2003 and 
September 2004; VA medical opinions rendered in May and July 
2004; and various private medical records and opinions.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 	(Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The Board observes that in 
light of the favorable outcome of this appeal, any perceived 
lack of notice or development under the VCAA is not 
prejudicial.  

The veteran has claimed service connection for a 
stroke/transient ischemic attack as secondary to his service-
connected diabetes mellitus.  He has never claimed that a 
stroke/transient ischemic attack was directly incurred during 
service, so the Board will not consider direct service 
connection.  It is noted, however, that there is no medical 
evidence that the post-service stroke/transient ischemic 
attack is related to military service.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The veteran is service-connected for type 2 diabetes 
mellitus.  In May 2001, the veteran suffered a stroke.  
Diagnostic testing at the time of his stroke revealed that he 
had an acute occlusion of the Left Internal Carotid artery 
likely due to atherosclerotic plaque accumulation.  The 
veteran claims the stroke was caused by his diabetes 
mellitus.  The private medical evidence and the VA 
examination reports indicate that the veteran's risk factors 
for having a stroke were diabetes and hypertension.

There are several opinions in this case as to the 
relationship between the veteran's stroke and diabetes 
mellitus.  

A September 2003 VA examination report diagnosed the veteran 
with noninsulin dependent diabetes type II under control and 
hypertension under control.  The examiner, a certified 
physician's assistant, stated, "This gentleman indeed has 
the history of problems identified and his diabetes and 
hypertension are all risk factors for cerebrovascular events.  
Also hypercholesterolemia is another risk factor and it is 
unclear as to whether that has been a problem with him but he 
had hypertension long before the diabetes and he also had the 
risk factor of chronic smoking for a number of years.  There 
is no evidence to suggest that his problem of stroke, 
hypertension and/or TIAs are a result that can be attributed 
to his diabetic condition."

In a December 2003 letter, Dr. DGH stated that the veteran 
was under his care for cerebral vascular accident and 
transient ischemic attacks which are secondary to his non-
insulin dependent diabetes mellitus.

In a May 2004 VA examination report, Dr. RKM, stated, "It is 
evident that diabetes and hypertension coexist.  Sometimes 
hypertension does manifest before diabetes manifests itself 
in this patient and that is what happened.  Hypertension was 
there for a year before diabetes developed.  It is obvious 
that hypertension can cause cerebrovascular accident and that 
is what happened in this case, so I agree that it is at least 
as likely as not that CVA and hypertension resulted from his 
service-connected diabetes."

In July 2004, the RO requested clarification of the May 2004 
opinion.  Specifically, the RO noted that statements 
(italicized above) within the opinion appeared inconsistent.  
In a July 2004 opinion, Dr. RJW stated, "... hypertension 
frequently coexists with diabetes and diabetes can cause 
hypertension. Many times patients present with hypertension 
before clear manifestation of diabetes.  In this patient 
hypertension obviously caused his CVA and there is no doubt 
about it.  In conclusion, I am saying the patient has 
diabetes which is service-connected and diabetes is 
coexistent with hypertension and hypertension can cause CVA 
so this is probably service-connected also." 

In September 2004, the RO sent the claims file back to Dr. 
RJW.  The RO requested an opinion whether it was "at least 
as likely as not" that hypertension is directly secondary to 
diabetes mellitus.   In a September 2004 opinion, Dr. RKM 
stated, "Patient had diabetes and hypertension 
simultaneously in 1992.  He developed a stroke in 2001.  The 
stroke could have resulted from hypertension.  The previous 
impression of the observer was that the hypertension preceded 
diabetes.  Now on detailed review of his examination, it 
comes out that patient was being treated for hypertension and 
diabetes since 1992 by his primary care physician in 
Michigan. ... it is found that he had hypertension and diabetes 
which were together and this hypertension could have resulted 
in his getting a stroke."

Consequently, there is some medical evidence indicating the 
veteran's stroke was caused by his diabetes mellitus, some 
medical evidence indicating that the veteran's stroke was 
caused by his hypertension which is related to his diabetes 
mellitus, and some medical evidence indicating such a 
relationship is not likely.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises, such doubt will be resolved in favor 
of the claimant.  By reasonable doubt is meant one that 
exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  This is the case with Dr. DGH's statement which 
relates the veteran's stroke to his diabetes without 
providing any rationale for the statement.  Therefore, Dr. 
DGH's opinion is of little probative value.  

Both the September 2003 (negative) opinion and the May, July 
and September 2004 (positive) opinions were based on a 
complete review of the veteran's claims file, so neither 
opinion is less informed than the other.  Both examiners 
provided rationales for their opinions.  

The Board notes that the three opinions of Dr. RKM contain an 
incorrect factual premise with respect to when the veteran 
developed hypertension.  In May 2004, he indicated that the 
veteran had hypertension a year before his diabetes 
developed.  In September 2004, Dr. RKM stated that the 
veteran had diabetes and hypertension simultaneously in 1992.  
The evidence of record appears to indicate that the veteran 
was diagnosed with hypertension several years before he was 
diagnosed with diabetes mellitus.  However, while a medical 
opinion based on an inaccurate factual premise is not 
probative, the Board finds that this is not fatal to the 
veteran's claim.  In July 2004, Dr. RKM indicated that 
diagnosis of hypertension prior to the manifestation of 
diabetes is not uncommon and that diabetes can cause 
hypertension.  Therefore, whether the veteran's hypertension 
was manifested prior to his diabetes is apparently 
inconsequential.  Therefore, in essence what Dr. RKM 
articulates in all three opinions collectively is that since 
diabetes and hypertension frequently coexist and diabetes can 
cause hypertension which can manifest before the diabetes, it 
is as at least as likely as not that the stroke, caused by 
the hypertension, resulted from the veteran's service-
connected diabetes.  Therefore, the Board finds that Dr. 
RKM's statements are highly probative.

Therefore, the Board is left with two contrary opinions, 
neither of which is clearly more probative than the other.  
The evidence is, at the very least, in equipoise regarding 
the cause of the veteran's stroke, and he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. § 
5107(b).  Accordingly, the Board finds that the suffered a 
stroke/transient ischemic attack as a result of his service-
connected diabetes mellitus.

ORDER

Entitlement to service connection for a stroke/transient 
ischemic attack secondary to service-connected Type II 
diabetes mellitus is granted.


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


